*10
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. It is
ORDERED AND ADJUDGED that the district court’s order filed December 5, 2012, be affirmed. The district court properly dismissed the case with prejudice because the complaint failed to state a claim upon which relief may be granted pursuant to Federal Rule of Civil Procedure 12(b)(6). A complaint must give the defendant notice of the claim and the grounds upon which it rests. See Atherton v. D.C. Office of the Mayor, 567 F.3d 672, 681-82 (D.C.Cir.2009) (“[E]ven a pro se complainant must plead ‘factual matter’ that permits the court to infer ‘more than the mere possibility of misconduct.’ ”) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)). Appellant’s complaint, together with pleadings filed in response to the motion to dismiss, did not allege “a plausible scenario” that shows that the appellant is entitled to relief. Jones v. Horne, 634 F.3d 588, 595 (D.C.Cir.2011) (internal quotation marks omitted). Moreover, the district court properly determined the complaint was frivolous because the allegations lack an arguable basis either in law or fact. See Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.